


Exhibit 10.11

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to Executive Employment Agreement (the “Amendment”) is made and
entered into as of December 12, 2013 by and between MIDSTATES PETROLEUM
COMPANY, INC., (the “Company”), and Nelson M. Haight (the “Executive”).  Company
and Executive previously entered into that certain Executive Employment
Agreement (the “Original Agreement”) dated April 25, 2012. All capitalized terms
used in this Amendment but not defined herein shall have the meanings given to
such terms in the Original Agreement.

 

In consideration of the respective agreements and covenants set forth in this
Amendment, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:

 

AGREEMENTS

 

1.             Section 2(a)(1) of the Original Agreement is deleted in its
entirety and replaced with the following:

 

(1)           Form and after January 6, 2014, during the Term, the Executive
shall serve as Senior Vice President, Chief Financial Officer and Chief
Accounting Officer and, in so doing, shall perform the duties and
responsibilities consistent with the position set forth above in a company of
the size and nature of the Company, and such other duties, responsibilities, and
authority assigned to the Executive from time to time by the Board of Directors
of the Company (the “Board”) or such other officer of the company as shall be
designated by the Board.

 

2.             Section 2(b)(1) of the Original Agreement is deleted in its
entirety and replaced with the following:

 

(1)           Base Salary.  During the Term, the Executive shall receive an
annualized base salary (“Base Salary”), which shall be paid in accordance with
the customary payroll practices of the Company, in an amount equal to
$300,000.00.  The Board (or a committee of the Board, designated by the Board to
make such decisions), in its sole discretion, may at any time adjust (but not
decrease below the aforementioned amount) the amount of the Base Salary as it
may deem appropriate, and the term “Base Salary,” as used in this Agreement,
shall refer to the Base Salary as it may be so adjusted.

 

3.             Section 4(d) of the Original Agreement is deleted in its entirety
and replaced with the following:

 

(d)           Without Cause; For Good Reason.  If the Executive’s employment is
terminated by the Company without Cause before expiration of the Term, or if the
Executive resigns for Good Reason before expiration of the Term, the Company
shall have no further payment obligations to the Executive or his legal
representatives, other than for payment of: (1) in a lump sum in cash within
thirty (30) days after the Date of Termination (or such earlier date as required
by applicable law) the Accrued Obligations; (2) the Accrued Incentives, which
shall be payable in accordance with the terms and conditions of the Incentive
Plans; (3) subject to Section 4(f) below, a lump-sum cash payment, to be made on
the first normal payroll date

 

1

--------------------------------------------------------------------------------


 

following the Release Consideration Period (the “Initial Severance Payment
Date”) in an amount equal to (x) the average of the annual bonuses paid to the
Executive for the three immediately preceding completed fiscal years, or (y) if
upon the Date of Termination the Executive has not been employed for three
complete fiscal years, then the average of the annual bonuses paid to the
Executive for the years employed with the Company (the “Average Bonus”); and
(4) subject to Section 4(f) below, beginning on the Initial Severance Payment
Date and thereafter in accordance with the customary payroll practices of the
Company, continuation of the Executive’s Base Salary in effect on the Date of
Termination (“Salary Continuation Payments”) for a period of 18 months.  Any
installments of the Severance Payments that, in accordance with customary
payroll practices, would have typically been made during the Release
Consideration Period shall accumulate and shall then be paid on the Initial
Severance Payment Date.  The Average Bonus together with the Salary Continuation
Payments shall be referred to collectively as the “Severance Payments”.

 

4.             Miscellaneous.

 

(a)           Effect of Amendment.  Except as expressly amended or modified
herein, all other terms, covenants, and conditions of the Original Agreement
shall be unaffected by this Amendment and shall remain in full force and effect.
In the event of conflict between the provisions of this Amendment and the
provisions of the Original Agreement, this Amendment shall control.

 

(b)           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and each of which alone,
and all of which together, shall constitute one and the same instrument.

 

(c)           Executive Acknowledgment.  The Executive acknowledges that he has
read and understands this Amendment, is fully aware of its legal effect, has not
acted in reliance upon any representatives or promises made by the Company other
than those contained in writing herein, and has entered into this Amendment
freely based on his own judgment.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Amendment to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Nelson M. Haight

 

Nelson M. Haight

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ John A Crum

 

Name:

John A. Crum

 

Title:

President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------
